DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to the applicant’s filing on August 5, 2021. Claims 1-19 are pending and examined below.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2020-0098828, filed on August 6, 2020, KR10-2020-0098847, filed on August 6, 2020, and KR10-2021-0100694, filed on July 30, 2021.

Claim Objections
Claims 1, 9, and 14 are objected to because of the following informalities:
Claim 1, lines 10-11 and 13-14, “both side lane markings” should read “the both side lane markings”.
Claim 9, lines 17-18, “both side lane markings” should read “the both side lane markings”.
Claim 14, lines 13-14 and 16, “both side lane markings” should read “the both side lane markings”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“driving image acquiring unit configured to acquire…” in claims 9 and 14.
“route data acquiring unit configured to acquire…” in claims 9 and 14.
“lane marking recognizing unit configured to recognize…” in claims 9 and 14.
“route guidance linear data generating unit configured to generate…” in claims 9 and 14.
“AR image generating unit configured to generate…” in claim 14.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 9-13, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 3, the limitation “the translation” at line 7 is unclear. There is insufficient antecedent basis for this limitation in the claim.
As to claim 9, the limitation “the link linear data” at lines 16-17 is unclear. There is insufficient antecedent basis for this limitation in the claim.
As to claim 16, the limitation “the translation” at line 6 is unclear. There is insufficient antecedent basis for this limitation in the claim.
Claims 10-13 are rejected as being dependent upon a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-10, and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over YAGYU et al., US 2022/0172652 A1, hereinafter referred to as YAGYU, in view of Towal et al., US 2019/0384304 A1, hereinafter referred to as Towal, and further in view of LÜBCKE, US 2019/0283776 A1, hereinafter referred to as LÜBCKE, respectively.
As to claim 1, YAGYU teaches an augmented reality (AR)-based route guidance method using a processor, the AR-based route guidance method comprising:
acquiring a driving image captured by an image capturing device of a vehicle which is running (see at least paragraphs 48-49 regarding the periphery monitoring sensor 30 includes a front camera 31, a millimeter wave radar 32, and the like as detection configurations for object detection. The front camera 31 outputs at least one of image data obtained by photographing the front range of the vehicle A and an analysis result of the image data, as detection information, YAGYU);
acquiring route data to a destination of the vehicle (see at least paragraph 61 regarding the navigation device 55 is an in-vehicle device that cooperates with the HMI system 10 to provide route guidance to a destination set by a driver, YAGYU);
recognizing both side lane markings of a lane in which the vehicle is running from the acquired driving image (see at least paragraphs 47-48 regarding The periphery monitoring sensor 30 can detect in a detection range around the subject vehicle moving objects such as pedestrians, cyclists, animals other than humans, and other vehicles, as well as stationary objects such as falling objects, guardrails, curbs, road signs, markings on a road surface including traveling lane markings, and road edges. See also at least paragraph 55 regarding the travel environment recognition unit 51 recognizes lane markings of a road, vehicles in front, parallel vehicles, etc, YAGYU); and
displaying a route guidance object in AR using the generated combined route guidance linear data (see at least paragraph 78. See also at least FIG. 11 and paragraphs 87-93, YAGYU).
YAGYU does not explicitly teach generating first route guidance linear data based on the recognized both side lane markings for a region in which both side lane markings are recognized in the driving image; or generating second route guidance linear data using link linear data of the route data for a region in which both side lane markings are not recognized in the driving image.
However, Towal teaches generating first route guidance linear data based on the recognized both side lane markings for a region in which both side lane markings are recognized in the driving image (see at least FIG. 1B and paragraphs 49-71. See also at least FIG. 2B and paragraphs 97 regarding a path rail 212 may be calculated (e.g., at edge to rail calculation 120 of the process 100 of FIG. 1A). The path rail 212 may be calculated based on the vertices 204 along the path edges 210); and generating second route guidance linear data using link linear data of the route data for a region in which both side lane markings are not recognized in the driving image (see at least FIGS. 6A-7 and paragraphs 120-130 regarding  the machine learning model(s) 104 may be trained to predict path geometries 106 of drivable paths even where no explicit lane markings exist and/or where lane markings are occluded. The annotations of the left edge 604A, the right edge 604B, the left edge 606A, the right edge 606B, and the left edge 608A extend along vehicle 614. As such, the machine learning model(s) 104 may be trained to predict drivable paths without relying on the existence of lane markings or road boundary lines (e.g., even where lane marking or road boundary lines are occluded by a vehicle or other object)).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Towal which teaches generating first route guidance linear data based on the recognized both side lane markings for a region in which both side lane markings are recognized in the driving image and generating second route guidance linear data using link linear data of the route data for a region in which both side lane markings are not recognized in the driving image with the system of YAGYU as both systems are directed to a system and method for providing a route guidance, and one of ordinary skill in the art would have recognized the established utility of generating first route guidance linear data based on the recognized both side lane markings for a region in which both side lane markings are recognized in the driving image and generating second route guidance linear data using link linear data of the route data for a region in which both side lane markings are not recognized in the driving image and would have predictably applied it to improve the system of YAGYU.
YAGYU, as modified by Towal, does not explicitly teach combining the first route guidance linear data and the second route guidance linear data to generate combined route guidance linear data.
However, such matter is taught by LÜBCKE (see at least paragraphs 20-22 regarding by merging the first assistance information with the second assistance information, the electronic reversing camera can provide the driver with additional important information regarding the trajectory, so that the driver is shown the additional information).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of LÜBCKE which teaches combining the first route guidance linear data and the second route guidance linear data to generate combined route guidance linear data with the system of YAGYU, as modified by Towal, as both systems are directed to a system and method for providing a route guidance, and one of ordinary skill in the art would have recognized the established utility of combining the first route guidance linear data and the second route guidance linear data to generate combined route guidance linear data and would have predictably applied it to improve the system of YAGYU as modified by Towal.
Further, it would have been obvious to combine the inventions since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 2, YAGYU does not explicitly teach calculating a translation value of points constituting the link linear data based on a position of a first point constituting the first route guidance linear data; or translating points constituting the link linear data based on the calculated translation value.
However, Towal teaches calculating a translation value of points constituting the link linear data based on a position of a first point constituting the first route guidance linear data (see at least FIG. 2B and paragraphs 95-99 regarding vertex 204L corresponding to path edge 210A and vertex 204M corresponding to path edge 210B may be computed by the machine learning model(s) 104 (e.g., as delta sums from a location of an anchor point, or anchor line). In some examples, only the path edges 210 may be used. However, in other examples, a path rail 212 may be calculated (e.g., at edge to rail calculation 120 of the process 100 of FIG. 1A). The path rail 212 may be calculated based on the vertices 204 along the path edges 210); and translating points constituting the link linear data based on the calculated translation value (see at least FIG. 2B and paragraphs 95-99 regarding as an illustration, a line 216 may be generated between the vertex 204L and the vertex 204M, and the midway point of the line 216 may be determined to be the location of the vertex 214).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Towal which teaches calculating a translation value of points constituting the link linear data based on a position of a first point constituting the first route guidance linear data and translating points constituting the link linear data based on the calculated translation value with the system of YAGYU as both systems are directed to a system and method for providing a route guidance, and one of ordinary skill in the art would have recognized the established utility of calculating a translation value of points constituting the link linear data based on a position of a first point constituting the first route guidance linear data and translating points constituting the link linear data based on the calculated translation value and would have predictably applied it to improve the system of YAGYU.
As to claim 3, YAGYU does not explicitly teach calculating a rotation angle of the link linear data based on a difference in angle between a driving direction vector of the vehicle and a route direction vector of the vehicle; or rotating the link linear data according to the translation based on the calculated rotation angle.
However, Towal teaches calculating a rotation angle of the link linear data based on a difference in angle between a driving direction vector of the vehicle and a route direction vector of the vehicle (see at least FIGS. 8A-8D and paragraphs 136-145); and rotating the link linear data according to the translation based on the calculated rotation angle (see at least FIGS. 8A-8D and paragraphs 136-145 regarding the cubic anchor lines 508 may be generated at a set of angles to capture different orientations that the paths may be presented after passing the camera lens. As a result, the number of cubic anchor lines 508 may be the product of the number of angles and the number of curvatures (or roots) generated. In a non-limiting example, the cubic anchor lines may be rotated by four angles (e.g., −π/2, −π/4, π/4, and π/2). As a result, if twelve cubic anchor lines 508 are used, then only three curvatures (e.g., root values) may be used and the set of three cubic anchor lines 508 may be rotated our times to product twelve cubic anchor lines 508).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Towal which teaches calculating a rotation angle of the link linear data based on a difference in angle between a driving direction vector of the vehicle and a route direction vector of the vehicle and rotating the link linear data according to the translation based on the calculated rotation angle with the system of YAGYU as both systems are directed to a system and method for providing a route guidance, and one of ordinary skill in the art would have recognized the established utility of calculating a rotation angle of the link linear data based on a difference in angle between a driving direction vector of the vehicle and a route direction vector of the vehicle and rotating the link linear data according to the translation based on the calculated rotation angle and would have predictably applied it to improve the system of YAGYU.
As to claim 4, YAGYU does not explicitly teach when only one side lane marking is recognized in the driving image, generating a virtual lane marking for the other side lane marking based on lane marking width data.
However, such matter is taught by Towal (see at least FIG. 1B and paragraphs 69-76 regarding the process 136 may include inputting sensor data 102A (e.g., image data representative of an image) to a machine learning model 104 (e.g., a DNN, such as a CNN). The machine learning model 104 may generate path geometries 106 (e.g., path geometries 106A-106F). Visualization 140 includes the path geometries 106B, 106C, and 106F overlaid on the image (e.g., represented by the sensor data 102A), where the path geometry 106C is in the center (as the ego-path), the path geometry 106B is to the left (as the left of ego-path), and the path geometry 106F is to the right (as the right of ego-path)).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Towal which teaches generating a virtual lane marking for the other side lane marking based on lane marking width data when only one side lane marking is recognized in the driving image with the system of YAGYU as both systems are directed to a system and method for providing a route guidance, and one of ordinary skill in the art would have recognized the established utility of generating a virtual lane marking for the other side lane marking based on lane marking width data when only one side lane marking is recognized in the driving image and would have predictably applied it to improve the system of YAGYU.
As to claim 5, YAGYU teaches wherein the route guidance object includes: a first route guidance object having a center in the combined route guidance linear data and having an arrow shape indicating a route along which the vehicle is to run; a second route guidance object indicated between a left side of the first route guidance object and a left lane marking; and a third route guidance object indicated between a right side of the first route guidance object and a right lane marking (see at least FIGS. 11-12, YAGYU).
As to claim 7, YAGYU teaches when the vehicle approaches a turn point, displaying a turn point guidance object, without displaying the route guidance object (see at least FIG.5 and paragraphs 99-105, YAGYU).
As to claim 8, YAGYU teaches when the vehicle leaves a lane marking, changing and displaying a display state of at least one of the second route guidance object and the third route guidance object (see at least FIGS. 13-14 and paragraphs 145-151, YAGYU).
As to claim 9, Examiner notes claim 9 recites similar limitations to claim 1 and is rejected under the same rational.
As to claim 10, Examiner notes claim 10 recites similar limitations to claim 5 and is rejected under the same rational.
As to claim 12, Examiner notes claim 12 recites similar limitations to claim 7 and is rejected under the same rational.
As to claim 13, Examiner notes claim 13 recites similar limitations to claim 8 and is rejected under the same rational.
As to claim 14, Examiner notes claim 14 recites similar limitations to claim 1 and is rejected under the same rational.
As to claim 15, Examiner notes claim 15 recites similar limitations to claim 2 and is rejected under the same rational.
As to claim 16, Examiner notes claim 16 recites similar limitations to claim 3 and is rejected under the same rational.
As to claim 17, Examiner notes claim 17 recites similar limitations to claim 4 and is rejected under the same rational.
As to claim 18, YAGYU teaches a program stored in a computer-readable recording medium including a program code for performing the augmented reality (AR)-based route guidance method of claim 1 (see at least paragraph 34, YAGYU).
As to claim 19, YAGYU teaches a computer-readable recording medium storing a program for performing the augmented reality (AR)-based route guidance method of claim 1 (see at least paragraph 34, YAGYU).

Claim(s) 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over YAGYU et al., US 2022/0172652 A1, hereinafter referred to as YAGYU, in view of Towal et al., US 2019/0384304 A1, hereinafter referred to as Towal, in view of LÜBCKE, US 2019/0283776 A1, hereinafter referred to as LÜBCKE, and further in view of MASUYA, JP 2018125629 A, hereinafter referred to as MASUYA, respectively.
As to claim 6, YAGYU, as modified by Towal and LÜBCKE, teaches wherein the route guidance object is displayed to move from the front to the rear when the vehicle is running forwards (see at least paragraphs 46-47, YAGYU), however, YAGYU, as modified by Towal and LÜBCKE, does not explicitly teach a movement speed of the route guidance object varies according to a speed of the vehicle.
However, such matter is taught by MASUYA (see at least paragraphs 53-55 regarding deviations in the display positions of the guidance displays Gt0 to Gt4 caused by the vehicle speed of the vehicle 300 are reduced, and more accurate guidance representation can be realized. Further, the moving speed of the guide display G may be increased as the vehicle speed of the vehicle 300 increases).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of MASUYA which teaches a movement speed of the route guidance object varies according to a speed of the vehicle with the system of YAGYU, as modified by Towal and LÜBCKE, as both systems are directed to a system and method for providing a route guidance, and one of ordinary skill in the art would have recognized the established utility of having a movement speed of the route guidance object varies according to a speed of the vehicle and would have predictably applied it to improve the system of YAGYU as modified by Towal and LÜBCKE.
As to claim 11, Examiner notes claim 11 recites similar limitations to claim 6 and is rejected under the same rational.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
BELHOULA (US 2017/0293813 A1) regarding a system and method for detecting at least one driving lane based on the at least one detected line of vehicles and detecting a lane topology for the at least one detected driving lane, based on the state of the at least one driving direction display.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE S. PARK whose telephone number is (571)272-3151. The examiner can normally be reached Mon-Thurs 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M ANTONUCCI can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.S.P./Examiner, Art Unit 3666   

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666